UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 4, 2015 MIDWEST ENERGY EMISSIONS CORP. (Exact name of registrant as specified in its charter) Commission file number:000-33067 Delaware 87-0398271 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) nterprise Drive Lewis Center, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (614) 505-6115 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 4, 2015, Midwest Energy Emissions Corp. issued a press release which announced, among other things, information regarding results of operations for the most recently completed fiscal quarter which ended June 30, 2015. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. In accordance with General Instruction B.2. of Form 8-K, the information presented in this Item 2.02 shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description 99.1* Press Release dated August 4, 2015 * Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Midwest Energy Emissions Corp. Date: August 5, 2015 By: /s/ Richard H. Gross Richard H. Gross Chief Financial Officer 3
